       Case 1:18-cv-00992-KBJ Document 36-1 Filed 10/26/18 Page 1 of 1



                �nitrh �tatrs Oinurt nf J\pprals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 18-5236                                               September Term, 2018
                                                                      1 : 18-cv-00992-KBJ
                                                      Filed On: October 26, 2018
Healthy Futures of Texas, individually and on
behalf of all others similarly situated,

             Appellee

      V.

Department of Health And Human Resources
and Alex Michael Azar, 11, Secretary,
Department of Health and Human Services,

             Appellants


                                       ORDER

      Upon consideration of the joint motion to dismiss this appeal, it is

      ORDERED that the motion be granted and this case be dismissed.

      The Clerk is directed to issue the mandate forthwith to the district court.


                                                        FOR THE COURT:
                                                        Mark J. Langer, Clerk

                                                BY:     /s/
                                                        Daniel J. Reidy
                                                        Deputy Clerk
